NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORMA CARDOZA,                                  No. 18-55877

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02232-MWF-
                                                RAO
 v.

TARGET CORPORATION; DOES, 1 to 50, MEMORANDUM*
inclusive,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Norma Cardoza appeals from the district court’s summary judgment in her

diversity action alleging negligence and premises liability under California law.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Braunling v.

Countrywide Home Loans, Inc., 220 F.3d 1154, 1156 (9th Cir. 2000). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Cardoza

failed to raise a genuine dispute of material fact as to whether defendant had actual

or constructive notice of a dangerous condition in sufficient time to correct it. See

Ortega v. Kmart Corp., 36 P.3d 11, 13-14 (Cal. 2001) (requirements for liability

under a negligence theory; failure to inspect the premises within a reasonable

period of time may establish owner’s constructive notice).

      The district court did not abuse its discretion by denying Cardoza’s request

to continue summary judgment proceedings to allow further discovery because

Cardoza did not comply with the requirements of Federal Rule of Civil Procedure

56(d). See SEC v. Stein, 906 F.3d 823, 833 (9th Cir. 2018) (providing standard of

review and setting forth requirements for a motion under Rule 56(d) to allow

discovery while a summary judgment motion is pending).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    18-55877